Citation Nr: 0022932	
Decision Date: 08/29/00    Archive Date: 09/01/00

DOCKET NO.  98-17 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for varicose veins, 
right leg, rated as 20 percent disabling prior to April 7, 
1999, and 40 percent disabling on and after April 7, 1999.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1958 to August 
1961 and from July 1968 to August 1969.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Jackson, Mississippi, that denied the veteran's 
claim for an increased evaluation for his service-connected 
varicose veins of the right leg, which at that time was rated 
as 20 percent disabling.  The RO in a subsequent rating 
decision increased the veteran's evaluation to a 40 percent 
rating for varicose veins, right leg, effective on and after 
July 7, 1999.


FINDINGS OF FACT

1.  Neither the old nor the new criteria governing the 
evaluation of varicose veins is more favorable to the 
veteran.

2.  The service-connected varicose veins, right leg, prior to 
April 7, 1999, were manifested by subjective complaints of 
pain and swelling; and objective findings of varicosities 
involving the greater saphenous system above and below the 
right knee with a maximum diameter of 3 cm, and lesser 
saphenous below the right knee exhibited a 10 cm venous lake, 
but no evidence of edema, tortuosity, pigmentation, or 
ulceration of the right leg.  

3.  The service-connected varicose veins, right leg, on and 
after April 7, 1999, are manifested by subjective complaints 
of pain on standing and swelling; and objective findings of 
1+ edema with tortuosity of the veins of the greater and 
lesser saphenous system below the right knee, maximum 
diameter being 2 cm, a "nest" of veins on the calf, and 
superficial varicosities over the feet and anterior leg with 
pigmentation, but no evidence of active stasis dermatitis or 
ulceration.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 20 percent 
for varicose veins, right leg, prior to April 7, 1999, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.104, Diagnostic 
Code 7120 (1997-1999).

2.  The criteria for an evaluation greater than 40 percent 
for varicose veins, right leg, on and after April 7, 1999, 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.30, 4.104, 
Diagnostic Code 7120 (1997-1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected varicose 
veins of the right leg within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); cf. Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where veteran asserted that his 
condition has worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well-
grounded claim for an increased rating).  The veteran has not 
alleged that any records of probative value that may be 
obtained, and which have not already been associated with his 
claims folder, are available.   VA has examined him for 
compensation purposes and the records of all his known 
treatment have been obtained.  Accordingly, the Board finds 
that all relevant facts have been properly developed and the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

In a rating decision dated March 1980, the veteran was 
awarded service connection for varicose veins, right leg, and 
assigned a 20 percent disability evaluation.  In May 1997, 
the veteran submitted a claim for an increased rating for his 
service-connected varicose veins, right leg.  He alleged that 
this condition now extended to the foot and caused swelling 
and severe pain.

The veteran was afforded a VA examination for diseases of the 
arteries/veins in October 1997.  The veteran complained that 
he had increased pain and swelling in his right leg.  
Physical examination revealed varicosities involving the 
greater saphenous system above and below the right knee with 
a maximum diameter of 3 cm in the leg.  Lesser saphenous 
below the right knee exhibited a 10 cm venous lake.  Calf 
circumference on the right was 42.5 cm., compared to 41.0 cm. 
on the left.  There was no evidence of edema or ulceration of 
the right leg.

In a subsequent rating decision in November 1997, the RO 
denied the veteran's claim for an increased evaluation for 
his service-connected varicose veins, right leg, then rated 
as 20 percent disabling.  

The veteran testified at a personal hearing held at the RO in 
February 1999, in essence, that his varicose veins condition 
of the right leg had worsened in recent years.  When he had 
to stand for a while, he would experience increased pain, and 
the veins stood out more prominently.  The leg would also 
swell.  The pain and swelling was relieved by elevation.  He 
did not wear support hose because they caused him to break 
out in a rash.  He had not had any ulceration for 
approximately the past three years.  

The veteran was afforded another VA examination for arteries 
and veins on April 7, 1999.  The veteran complained of pain 
on standing, swelling at times, and a rash which responded to 
Vitamin E.  The pain was reportedly reduced by elevation and 
elastic compression.  Physical examination revealed the right 
leg to be swollen with tortuosity of the veins of the greater 
and lesser saphenous system below the right knee, maximum 
diameter being 2 cm.  There was also a "nest" of veins on 
the calf and superficial varicosities over the feet and 
anterior leg with pigmentation.  T here was 1+ edema.  No 
active stasis dermatitis was present.  

Thereafter, the RO in the January 2000 rating decision, 
increased the veteran's disability rating from 20 to 40 
percent for his service-connected varicose veins, right leg, 
effective on and after April 7, 1999.

Service-connected disabilities are rated in accordance with a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  
38 C.F.R. § 4.10 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (1999).

During the pendency of this appeal, the applicable rating 
criteria for varicose veins, 38 C.F.R. § 4.104 et seq., was 
amended effective January 12th, 1998.  See 62Fed. Reg. 65,219 
(December 11th, 1997).  Pursuant to VAOPGCPREC 3-2000, where 
a regulation is amended during the pendency of an appeal, the 
Board must first determine whether the amended regulation is 
more favorable to the claimant than the prior regulation, 
and, if it is, the Board must apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change, and the prior regulation to rate 
the veteran's disability for periods preceding the effective 
date of the regulatory change.  

In the present case, the Board determines that neither the 
old nor the new criteria are more favorable to the veteran, 
as the veteran does not meet the criteria for a rating 
greater than 20 percent under either criteria prior to April 
7, 1999; nor does he meets the criteria for a rating greater 
than 40 percent under either criteria on or after April 7, 
1999.  

The veteran's service connected varicose veins, right leg, 
were rated as 20 percent disabling, prior to April 7, 1999, 
and as 40 percent disabling on and after April 7, 1999, under 
38 C.F.R. § 4.104, Diagnostic Code 7120.  

Under the criteria of the former regulation, Diagnostic Code 
7120 afforded a 10 percent evaluation for moderate unilateral 
varicose veins with varicosities of superficial veins below 
the knees, with symptoms of pain or cramping on exertion.  A 
20 percent evaluation was warranted for moderately severe 
unilateral varicose veins, involving superficial veins above 
and below the knee, with varicosities of the long saphenous, 
ranging in size from 1 to 2 cm. in diameter, with symptoms of 
pain or cramping on exertion; and no involvement of the deep 
circulation.  A 40 percent evaluation was warranted for 
severe unilateral varicose veins involving superficial veins 
above and below the knee, with involvement of the long 
saphenous, ranging over 2 cm. in diameter, marked distortion 
and sacculation, with edema and episodes of ulceration; but 
no involvement of the deep circulation.  A 50 percent 
evaluation was warranted for pronounced unilateral varicose 
veins with secondary involvement of the deep circulation, as 
demonstrated by Tredelenburg's and Perthe's tests, with 
ulceration and pigmentation.  A note following the diagnostic 
code directs that severe varicosities below the knee, with 
ulceration, scarring, or discoloration and painful symptoms 
would be rated as moderately severe.  38 C.F.R. § 4.104, Code 
7120 (1997).  

Under the criteria in effect after January 12, 1998, 
Diagnostic Code 7120 affords a 20 percent evaluation for 
varicose veins that are incompletely relieved by elevation of 
the extremity, with or without beginning stasis pigmentation 
or eczema.  A 40 percent evaluation is warranted for varicose 
veins that are manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is warranted for 
varicose veins involving symptoms of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7120 (1999).  A note following the diagnostic code 
directs that the evaluations are for involvement of a single 
extremity.  Where more than one extremity is involved, each 
extremity is to be evaluated separately and combined under 
38 C.F.R. § 4.25 (1999) using the bilateral factor under 
38 C.F.R. § 4.26 (1999), if applicable.  The veteran is 
diagnosed with varicose veins in his left leg, but they are 
not service-connected.  Thus, the Board will not consider the 
non-service-connected disability in evaluating the service-
connected disability.  See 38 C.F.R. § 4.14.

The Board observes that the RO considered the veteran's claim 
under both the old and the new rating criteria during the 
course of the appeal.  Notice of both the old and new 
criteria was given in the September 1998 statement of the 
case and the March 1999 and January 2000 supplemental 
statements of the case.  

After consideration of the evidence, the Board finds that the 
veteran's service-connected varicose veins, right leg, did 
not exhibit the symptomatology required for a rating greater 
than 20 percent under either the old or the new criteria 
prior to April 7, 1999.  Specifically, the medical evidence 
simply does not establish that the veteran's varicose veins 
of the right leg involved deep circulation and were 
manifested by marked distortion and sacculation, persistent 
edema, stasis pigmentation or eczema, or episodes of 
ulceration.  It is noted that on VA examination in 1997, 
there was no medical findings of edema, marked distortion and 
sacculation, or pigmentation; whereas, examination on April 
7, 1999, clearly showed increased symptomatology with 
findings of 1+ edema as well as tortuosity and pigmentation 
in the right leg.  

The Board further finds that the veteran's service-connected 
varicose veins, right leg, do not exhibit the symptomatology 
required for a rating greater than 40 percent under either 
the old or the new criteria on and after April 7, 1999.  
Specifically, the medical evidence simply does not establish 
that the veteran's varicose veins of the right leg involve 
deep circulation and are manifested by ulceration, as 
required under the old criteria, or that they are manifested 
by persistent edema or subcutaneous induration, and 
persistent ulceration, as required by the new criteria.  

Therefore, the veteran's claim for increased evaluation for 
varicose veins of the right leg, rated as 20 percent 
disabling prior to April 7, 1999, and 40 percent disabling on 
and after April 7, 1999, must be denied.

Finally, the Board notes that the RO declined to refer the 
veteran's claim for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b) (1999) when it last considered the case 
by supplemental statement of the case in January 2000.  The 
Board agrees, as it does not appear from a review of the 
medical evidence that referral for consideration of an 
extraschedular rating is indicated.  In Floyd v. Brown, 9 
Vet. App. 88 (1996), the Court held that the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, 9 Vet. App. at 339.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular criteria applicable to the veteran's disability 
described above are not deemed to be inadequate.  As fully 
detailed above, the medical evidence does not reflect that 
the veteran's disability warrant entitlement to increased 
compensation for the levels assigned under the schedular 
criteria and hence, it does not appear that the veteran has 
"exceptional or unusual" disability.  It is not shown by 
the evidence that the veteran has required hospitalization in 
the recent or remote past for his disability.  There is also 
no evidence of repeated outpatient care for his disability in 
the years after service.  With respect to employment, it is 
not claimed or shown by the evidence of record that the 
veteran suffered from any employment handicap in recent 
years.  Indeed, on the recent VA examination that was 
conducted in April 1999, the examiner noted that he was 
employed as a line supervisor on a chicken farm. Hence, in 
the absence of any evidence which reflects that his 
disability is exceptional or unusual such that the regular 
schedular criteria would be inadequate to rate it, and in 
light of the record which does not show employment handicap, 
marked interference with employment is not shown by a 
longitudinal review of the record.

Accordingly, the Board concludes that in the absence of any 
evidence, which actually shows, that the veteran's disability 
is exceptional or unusual, referral under section 3.321(b)(1) 
for extraschedular consideration would not be in order.


ORDER

An increased evaluation for varicose veins of the right leg, 
rated as 20 percent disabling prior to April 7, 1999, and 40 
percent disabling on and after April 7, 1999, is denied.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals
 

 


